


Exhibit 10.1

EMPLOYMENT AGREEMENT

This Agreement, dated January 30, 2003 is between JDS Uniphase Corporation (the
“Company”) and Ronald C. Foster (“Employee”).

PREMISES

WHEREFORE,

1.             Employee has been offered and desires to accept employment by
Company; and

2.             Company and Employee wish to memorialize the terms of Employee’s
employment relationship with a written Employment Agreement intended to
supersede all other written and oral representations regarding Employee’s
employment with Company;

AGREEMENT

NOW, THEREFORE, based on the foregoing premises and in consideration of the
commitments set forth below, Employee and Company agree as follows:


1.             DEFINITIONS.

As used herein, the following terms are defined as follows:

A.             “CAUSE” MEANS:

(i)            willful malfeasance by Employee, which has a material adverse
effect on the Company;

(ii)           substantial and continuing willful refusal by Employee to perform
duties ordinarily performed by an employee in the same position and having
similar duties as Employee;

(iii)          conviction of Employee for a felony or misdemeanor which would
have a material adverse effect on the Company’s goodwill if Employee is retained
as an employee of the Company;

(i)            willful failure by Employee to comply with material policies and
procedures of the Company including but not limited to the JDS Uniphase
Corporation Ethics Policy and Policy Regarding Inside Information and Securities
Transactions.

B.             “GOOD REASON” MEANS THE OCCURRENCE OF ANY OF THE EVENTS OR
CONDITIONS DESCRIBED IN SUBSECTIONS (I) THROUGH (IV) BELOW, PROVIDED HOWEVER,
THAT EMPLOYEE PROVIDES THE COMPANY WITH THIRTY (30) DAYS NOTICE OF TERMINATION
FOR “GOOD REASON” PURSUANT TO THE PROVISIONS OF SECTION 7 BELOW, DURING WHICH
TIME THE COMPANY SHALL HAVE AN OPPORTUNITY TO CURE

 

 

1

--------------------------------------------------------------------------------


 

the occurrence or condition claimed to constitute “Good Reason”; and provided
further, that such notice of resignation is submitted by Employee no later than
sixty (60) days after the occurrence of the event or condition that Employee
claims as the basis for termination for “Good Reason”:

 

(i)            a material reduction in Employee’s base salary without Employee’s
prior written consent; or

(ii)           a material adverse change in Employee’s position, duties or
responsibilities without Employee’s prior written consent (for purposes of this
subsection, a change in Employee’s reporting structure or of the organizational
structure of the finance functions of the Company shall not, in and of itself,
constitute a material adverse change in Employee’s position, duties or
responsibilities); or

(iii)          an actual change in Employee’s principal work location by more
than 50 kilometers without Employee’s prior written consent;

(iv)          a resignation by Employee occurring any time within 6 months of a
Change of Control; or

(v)           failure by the Company to obtain from any successor company the
assumption of the Company’s obligations under this Agreement.

C.             “CHANGE OF CONTROL” MEANS:

(i)            the acquisition by any person (or related group of persons),
whether by tender or exchange offer made directly to the Company’s stockholders,
open market purchases or any other transaction or series of transactions, of
Common Stock possessing sufficient voting power in the aggregate to elect an
absolute majority of the members of the Company’s Board of Directors;

(ii)           a merger or consolidation in which the Company is not the
surviving entity, except for a transaction in which securities representing more
than fifty percent (50%) of the total combined voting power of the surviving
entity are held by persons who held Common Stock immediately prior to such
merger or consolidation and those members of the Existing Board immediately
prior to such merger or consolidation constitute a majority of the Board of
Directors immediately after such merger or consolidation;

(iii)          any reverse merger in which the Company is the surviving entity
but in which either securities representing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities are
transferred to holders different from those who held such securities immediately
prior to such merger or those members of the Existing Board immediately prior to
such merger or consolidation do not constitute a majority of the Board of
Directors immediately after such merger; or

(iv)          the sale, transfer or other disposition of all or substantially
all of the assets of the Company (whether such assets are owned directly by the
Company or indirectly through one or more operating subsidiaries).

 

2

--------------------------------------------------------------------------------


 

D.             “DISABLED” MEANS A MENTAL OR PHYSICAL DISABILITY, ILLNESS OR
INJURY, EVIDENCE BY MEDICAL REPORTS FROM A DULY QUALIFIED MEDICAL PRACTITIONER,
WHICH RENDERS THE EMPLOYEE UNABLE TO PERFORM THE ESSENTIAL DUTIES OF HIS OR HER
POSITION, AND “DISABILITY” HAS A CORRESPONDING MEANING.

E.             “EFFECTIVE DATE” MEANS:

(i)            in the event the Company terminates the employment of Employee,
the date designated by the Company as the last day of Employee’s employment;

(ii)           in the event the Employee resigns his or her employment with the
Company, the date designated by the Company as the effective date of
resignation;

(iii)          in the event the Employee dies, the date of death;

(iv)          in the event the Employee becomes Disabled, the date designated by
the Company as the last day of Employee’s employment.

 

f.          “New Hire Options” means those certain option rights to purchase an
aggregate of 500,000 shares of the Company’s Common Stock to be issued by the
Company to Employee pursuant to Section 3 below.


2.             POSITION, DUTIES, RESPONSIBILITIES

A.             POSITION:  EMPLOYEE IS EMPLOYED BY COMPANY TO RENDER SERVICES TO
COMPANY IN THE POSITION OF EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER,
SUBJECT TO THE PROVISIONS OF PARAGRAPH 3 BELOW AND COMMENCING UPON THE DATE
FIRST WRITTEN ABOVE.  EMPLOYEE SHALL PERFORM SUCH DUTIES AS ARE CUSTOMARILY
REQUIRED BY SUCH POSITION AND OTHER SUCH DUTIES AND RESPONSIBILITIES AS MAY BE
ASSIGNED BY THE CHIEF EXECUTIVE OFFICER FROM TIME TO TIME.

B.             OTHER ACTIVITIES:  EXCEPT UPON THE PRIOR WRITTEN CONSENT OF THE
COMPANY, EMPLOYEE WILL NOT (I) ACCEPT ANY OTHER EMPLOYMENT, OR (II) ENGAGE,
DIRECTLY OR INDIRECTLY, IN ANY OTHER BUSINESS ACTIVITY (WHETHER OR NOT PURSUED
FOR PECUNIARY ADVANTAGE) THAT IS OR MAY BE IN CONFLICT WITH, OR THAT MIGHT PLACE
EMPLOYEE IN A CONFLICTING POSITION TO THAT OF, THE COMPANY.


3.                                       COMPENSATION

 

In consideration of the services to be rendered under this Agreement, and
subject to the approval of the Compensation Committee of the Company’s Board of
Directors at its February 6, 2003 meeting:

 

A.             COMPANY SHALL PAY EMPLOYEE A BASE ANNUAL SALARY OF $350,000,
PAYABLE IN ACCORDANCE WITH THE COMPANY’S PAYROLL PRACTICES. EMPLOYEE’S SALARY
WILL BE REVIEWED FROM TIME TO TIME IN ACCORDANCE WITH COMPANY’S ESTABLISHED
PROCEDURES FOR ADJUSTING SALARIES FOR SIMILARLY SITUATED EMPLOYEES.

 

3

--------------------------------------------------------------------------------


 

B.             EMPLOYEE SHALL BE ENTITLED TO PARTICIPATE IN THE COMPANY’S
ESTABLISHED INCENTIVE PLAN(S) FOR SENIOR EXECUTIVES WITH A TARGET BONUS OF 60%
OF EMPLOYEE’S BASE SALARY AND A MAXIMUM BONUS OF UP TO 200% OF EMPLOYEE’S TARGET
BONUS.  EMPLOYEE SHALL BE ELIGIBLE TO PARTICIPATE IN COMPANY’S BENEFIT PLANS AND
TO RECEIVE PREREQUISITES OF EMPLOYMENT AS ESTABLISHED BY COMPANY, AND AS MAY BE
AMENDED FROM TIME TO TIME IN COMPANY’S SOLE DISCRETION.

C.             THE COMPANY SHALL ISSUE TO EMPLOYEE THE NEW HIRE OPTIONS PURSUANT
TO THE TERMS AND CONDITIONS OF THE COMPANY’S 1993 AMENDED AND RESTATED FLEXIBLE
STOCK INCENTIVE PLAN (THE “PLAN”) WITH A GRANT DATE AS OF THE DATE OF
COMMENCEMENT OF EMPLOYMENT SPECIFIED IN SECTION 2(A) ABOVE AND PRICED AT THE
CLOSING PRICE OF JDS UNIPHASE ON NASDAQ ON THE DATE OF THE GRANT. THE RIGHTS AND
OBLIGATIONS OF THE COMPANY AND EMPLOYEE WITH RESPECT TO THE NEW HIRE OPTIONS
SHALL BE GOVERNED BY THE TERMS OF THE PLAN AND THE GRANT AGREEMENT FOR THE NEW
HIRE OPTIONS, AND SHALL VEST 25% ON THE FIRST ANNIVERSARY OF THE GRANT AND IN
EQUAL QUARTERLY INSTALLMENTS THEREAFTER SUCH THAT THE ENTIRE NEW HIRE OPTION
GRANT SHALL BE FULLY VESTED IN FOUR YEARS, SUBJECT TO THE POSSIBLE ACCELERATION
OF THE EXERCISABILITY OF SUCH OPTIONS AS PROVIDED IN SECTIONS 5.A., 5.E. AND
5.G. BELOW.

d.             The Company shall pay Employee a one-time new hire bonus of
$30,000 (gross), which bonus shall be earned and payable with Employee’s first
paycheck following commencement of employment.


4.                                       TERM

The term (the “Term”) of this Agreement shall commence on February 17, 2003 and
shall expire on July 31, 2007 unless sooner terminated as provided herein (the
date of termination of this Agreement, the “Expiration Date”).  Notwithstanding
the foregoing, on July 31 2007, and on the anniversary date of each one year
period thereafter (a “Renewal Date”) the Term will be automatically extended for
an additional one-year period unless, not later than 180 days prior to such a
Renewal Date, the Company provides written notice to Employee that it has
elected not to extend the Term of this Agreement.


5.                                       TERMINATION.

 

A.             TERMINATION BENEFITS UNDER CERTAIN CIRCUMSTANCES.  IF THE
EMPLOYEE’S EMPLOYMENT IS TERMINATED, PRIOR TO THE EXPIRATION OF THE TERM, BY THE
COMPANY (OTHER THAN FOR CAUSE) OTHER THAN BY THE COMPANY FOLLOWING A CHANGE OF
CONTROL, AS THE RESULT OF THE DEATH OR DISABILITY OF THE EMPLOYEE, OR BY THE
EMPLOYEE FOR GOOD REASON OTHER THAN GOOD REASON AS THAT TERM IS DEFINED IN
SECTION 1(B)(IV) ABOVE, CONDITIONED UPON THE EMPLOYEE’S EXECUTING AND DELIVERING
TO THE COMPANY A RELEASE OF CLAIMS, REASONABLY ACCEPTABLE TO THE COMPANY,
EMPLOYEE WILL BE ENTITLED TO THE FOLLOWING BENEFITS IN FULL SATISFACTION OF ANY
STATUTORY, CONTRACTUAL OR COMMON LAW ENTITLEMENTS WHICH EMPLOYEE HAS OR COULD
HAVE AS A RESULT OF THE TERMINATION OF THE TERM:

(I)            THE COMPANY SHALL PAY TO THE EMPLOYEE, IN ONE LUMP SUM, AN AMOUNT
EQUAL TO (A) ANY ACCRUED BUT UNPAID WAGES, (B) TWO YEARS’ SALARY, AT THE
EMPLOYEE’S ANNUAL SALARY IN EFFECT ON THE EFFECTIVE DATE, PLUS (C) TWO YEARS’
BONUS (CALCULATED BASED ON THE

 

 

4

--------------------------------------------------------------------------------


 

average of the bonus awarded to Employee in each of the previous two years of
employment by the Company or, if termination occurs prior to the completion of
two years of employment, each such “missing” year calculated as 60% of
Employee’s base salary), minus any amounts to which Employee is otherwise
entitled under any statutory or Company long or short term disability plan and
minus any required withholdings or deductions;

 

(II)           EMPLOYEE’S RIGHT, TITLE AND ENTITLEMENT TO ANY UNVESTED OPTIONS
OR ANY OTHER SECURITIES OR SIMILAR INCENTIVES WHICH HAVE BEEN GRANTED OR ISSUED
TO EMPLOYEE AS OF THE EFFECTIVE DATE, WHICH WOULD HAVE VESTED IN THE TWO YEAR
PERIOD IMMEDIATELY FOLLOWING THE EFFECTIVE DATE, SHALL IMMEDIATELY VEST, FREE
FROM ANY RESTRICTIONS (OTHER THAN THOSE IMPOSED BY APPLICABLE STATE AND FEDERAL
SECURITIES LAWS), PROVIDED THAT ALL SUCH SECURITIES SHALL CONTINUE TO BE
EXERCISABLE (IF APPLICABLE) FOR 90 DAYS FROM THE EFFECTIVE DATE OR UNTIL THE
TERM SUCH SECURITIES WOULD HAVE OTHERWISE EXPIRED (IF APPLICABLE), WHICHEVER IS
EARLIER.  SUCH PAYMENTS AND OTHER CONSIDERATION PAYABLE BY THE COMPANY PURSUANT
TO THIS SECTION 5(A) SHALL BE ACCEPTED BY EMPLOYEE, OR HIS HEIRS AS THE CASE MAY
BE, IN EXCHANGE FOR A FULL AND COMPLETE RELEASE BY EMPLOYEE OF ALL CAUSES OF
ACTION, CLAIMS OR OTHER RIGHTS THAT HE MAY HAVE AGAINST THE COMPANY ARISING IN
CONNECTION WITH HIS EMPLOYMENT OR PURSUANT TO THIS AGREEMENT. THE COMPANY SHALL
HAVE NO OBLIGATIONS UNDER THIS PARAGRAPH WITH RESPECT TO ANY TERMINATION OF THE
TERM FOR ANY REASON OTHER THAN AS SPECIFIED IN THE FIRST SENTENCE OF THIS
PARAGRAPH; AND

(iii)          should Employee elect COBRA benefits continuation following
termination of employment the Company shall pay the full cost to Employee for
the full 18 month COBRA period and the Company shall thereafter provide
Employee, in one lump sum, an amount equal to the cost of reasonably comparable
health insurance benefits for Employee and Employee dependents for a period of
six (6) months.   All amounts payable pursuant to this Section 5(a)(iii) shall
be grossed- up to the extent such amounts are determined to be a taxable
benefit.

 

B.             TERMINATION FOR CAUSE:  THIS AGREEMENT SHALL TERMINATE
IMMEDIATELY UPON THE TERMINATION OF EMPLOYEE FOR CAUSE.  THEREAFTER, ALL
OBLIGATIONS OF COMPANY UNDER THIS AGREEMENT SHALL CEASE.

C.             BY DEATH:  EMPLOYEE’S EMPLOYMENT SHALL TERMINATE AUTOMATICALLY
UPON THE DEATH OF EMPLOYEE.  COMPANY SHALL PAY TO EMPLOYEE’S BENEFICIARIES OR
ESTATE, AS APPROPRIATE, THE COMPENSATION SET FORTH IN SECTION 5.A.  THEREAFTER,
ALL OBLIGATIONS OF COMPANY UNDER THIS AGREEMENT SHALL CEASE.  NOTHING IN THIS
SECTION SHALL AFFECT ANY ENTITLEMENT OF EMPLOYEE’S HEIRS TO THE BENEFITS OF ANY
LIFE INSURANCE PLAN OR OTHER APPLICABLE BENEFITS.

D.             BY DISABILITY:  IF EMPLOYEE SUFFERS FROM A DISABILITY, THEN, TO
THE EXTENT PERMITTED BY LAW, COMPANY MAY TERMINATE EMPLOYEE’S EMPLOYMENT. 
COMPANY SHALL PAY TO EMPLOYEE THE COMPENSATION SET FORTH IN SECTION 5.A. 
THEREAFTER, ALL OF COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT SHALL CEASE. 
NOTHING IN THIS SECTION SHALL AFFECT EMPLOYEE’S RIGHTS UNDER ANY DISABILITY PLAN
IN WHICH HE IS A PARTICIPANT.

E.             BENEFITS IN THE EVENT OF EMPLOYEE’S TERMINATION FOLLOWING A
CHANGE OF CONTROL.  IF THE EMPLOYEE’S EMPLOYMENT IS TERMINATED, PRIOR TO THE
EXPIRATION OF THE TERM, BY THE

5

--------------------------------------------------------------------------------


 

COMPANY FOLLOWING A CHANGE OF CONTROL, OR BY EMPLOYEE FOR GOOD REASON AS THAT
TERM IS DEFINED IN SECTION 1(B)(IV) ABOVE (I.E., EMPLOYEE’S RESIGNATION WITHIN
SIX (6) MONTHS OF A CHANGE OF CONTROL), CONDITIONED UPON THE EMPLOYEE’S
EXECUTING AND DELIVERING TO THE COMPANY A RELEASE OF CLAIMS, REASONABLY
ACCEPTABLE TO THE COMPANY, EMPLOYEE WILL BE ENTITLED TO THE FOLLOWING BENEFITS
IN FULL SATISFACTION OF ANY STATUTORY, CONTRACTUAL OR COMMON LAW ENTITLEMENTS
WHICH EMPLOYEE HAS OR COULD HAVE AS A RESULT OF THE TERMINATION OF THE TERM:

 

(I)            THE COMPANY SHALL PAY TO THE EMPLOYEE, IN ONE LUMP SUM, AN AMOUNT
EQUAL TO (A) ANY ACCRUED BUT UNPAID WAGES, (B) THREE YEARS’ SALARY, AT THE
EMPLOYEE’S ANNUAL SALARY IN EFFECT ON THE EFFECTIVE DATE, PLUS (C) THREE YEARS’
BONUS (CALCULATED BASED ON THE AVERAGE OF THE BONUS AWARDED TO EMPLOYEE IN EACH
OF THE PREVIOUS TWO YEARS OF EMPLOYMENT BY THE COMPANY OR, IF TERMINATION OCCURS
PRIOR TO THE COMPLETION OF THREE YEARS OF EMPLOYMENT, EACH SUCH “MISSING” YEAR
CALCULATED AS 60% OF EMPLOYEE’S BASE SALARY), MINUS ANY AMOUNTS TO WHICH
EMPLOYEE IS OTHERWISE ENTITLED UNDER ANY STATUTORY OR COMPANY LONG OR SHORT TERM
DISABILITY PLAN AND MINUS ANY REQUIRED WITHHOLDINGS OR DEDUCTIONS;

 

(II)           EMPLOYEE’S RIGHT, TITLE AND ENTITLEMENT TO ANY UNVESTED OPTIONS
OR ANY OTHER SECURITIES OR SIMILAR INCENTIVES WHICH HAVE BEEN GRANTED OR ISSUED
TO EMPLOYEE AS OF THE EFFECTIVE DATE, WHICH WOULD HAVE VESTED IN THE THREE YEAR
PERIOD IMMEDIATELY FOLLOWING THE EFFECTIVE DATE, SHALL IMMEDIATELY VEST, FREE
FROM ANY RESTRICTIONS (OTHER THAN THOSE IMPOSED BY APPLICABLE STATE AND FEDERAL
SECURITIES LAWS), PROVIDED THAT ALL SUCH SECURITIES SHALL CONTINUE TO BE
EXERCISABLE (IF APPLICABLE) FOR 90 DAYS FROM THE EFFECTIVE DATE OR UNTIL THE
TERM SUCH SECURITIES WOULD HAVE OTHERWISE EXPIRED (IF APPLICABLE), WHICHEVER IS
EARLIER.  SUCH PAYMENTS AND OTHER CONSIDERATION PAYABLE BY THE COMPANY PURSUANT
TO THIS SECTION 5(E) SHALL BE ACCEPTED BY EMPLOYEE, OR HIS HEIRS AS THE CASE MAY
BE, IN EXCHANGE FOR A FULL AND COMPLETE RELEASE BY EMPLOYEE OF ALL CAUSES OF
ACTION, CLAIMS OR OTHER RIGHTS THAT HE MAY HAVE AGAINST THE COMPANY ARISING IN
CONNECTION WITH HIS EMPLOYMENT OR PURSUANT TO THIS AGREEMENT. THE COMPANY SHALL
HAVE NO OBLIGATIONS UNDER THIS PARAGRAPH WITH RESPECT TO ANY TERMINATION OF THE
TERM FOR ANY REASON OTHER THAN AS SPECIFIED IN THE FIRST SENTENCE OF THIS
PARAGRAPH; AND

(iii)          should Employee elect COBRA benefits continuation following
termination of employment the Company shall pay the full cost to Employee for
the full 18 month COBRA period and the Company shall thereafter provide
Employee, in one lump sum, an amount equal to the cost of reasonably comparable
health insurance benefits for Employee and Employee dependents for a period of
six (6) months.   All amounts payable pursuant to this Section 5.a.(iii) shall
be grossed- up to the extent such amounts are determined to be a taxable
benefit.

 

F.              CERTAIN ADDITIONAL PAYMENTS BY COMPANY:  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN THE EVENT THAT EMPLOYEE BECOMES
ENTITLED TO ANY OF THE PAYMENTS OR BENEFITS PROVIDED UNDER THIS SECTION 5 AS A
RESULT OF EMPLOYEE’S RESIGNATION FOR GOOD REASON PURSUANT TO SECTION 1(B)(IV)
HEREINABOVE OR EMPLOYEE’S TERMINATION WITHOUT CAUSE FOLLOWING A CHANGE OF
CONTROL AND SUCH PAYMENTS OR BENEFITS RESULT IN EMPLOYEE BEING SUBJECT TO THE
GOLDEN PARACHUTE EXCISE TAX IMPOSED BY SECTION 4999 OF THE INTERNAL REVENUE
CODE, THE COMPANY SHALL MAKE SUCH ADDITIONAL PAYMENT AS WILL MAKE EXECUTIVE
WHOLE FOR SUCH TAX OBLIGATION, AS SET FORTH IN APPENDIX A, WHICH IS INCORPORATED
HEREIN BY REFERENCE.

 

 

6

--------------------------------------------------------------------------------


 

G.             BENEFITS IN THE EVENT OF NONRENEWAL OF THE TERM:  IN THE EVENT
THAT THE COMPANY PROVIDES NOTICE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 4
ABOVE OF ITS INTENT NOT TO RENEW THE TERM FOR AN ADDITIONAL ONE YEAR PERIOD, AND
CONDITIONED UPON THE EMPLOYEE’S EXECUTING AND DELIVERING TO THE COMPANY A
RELEASE OF CLAIMS, REASONABLY ACCEPTABLE TO THE COMPANY, EMPLOYEE WILL BE
ENTITLED TO THE FOLLOWING BENEFITS AS OF THE EFFECTIVE DATE, TOGETHER WITH SUCH
OTHER AMOUNTS AS THE COMPENSATION COMMITTEE MAY DETERMINE, IN FULL SATISFACTION
OF ANY STATUTORY, CONTRACTUAL OR COMMON LAW ENTITLEMENTS WHICH EMPLOYEE HAS OR
COULD HAVE AS A RESULT OF THE TERMINATION OF THE TERM:

(i)            the Company shall pay to the Employee, in one lump sum, an amount
equal to (A) one year’s salary, at the Employee’s annual salary in effect on the
Effective Date, plus (B) one year’s bonus (calculated based on the average of
the actual bonus awarded to Employee in each of the previous three years of
employment by the Company) minus any required withholdings or deductions;

 

(ii)           Employee’s right, title and entitlement to any unvested options
or any other securities or similar incentives which have been granted or issued
to Employee as of the Effective Date and which would otherwise have vested
according to their terms within 12 months of the Effective Date shall
immediately vest, free from any restrictions (other than those imposed by
applicable state and federal securities laws), and all such securities shall
continue to be exercisable (if applicable) until the earlier of (1) as provided
in the applicable plan or grant agreements (but in no event less than 90 days) 
following the Effective Date; or (2) until such term of such options or other
such securities would have otherwise expired (if applicable).  ; and

 

(iii)          should Employee elect COBRA benefits continuation following
termination of employment the Company shall pay the full cost to Employee for
the full 18 month COBRA period and the Company shall thereafter provide
Employee, in one lump sum, an amount equal to the cost of reasonably comparable
health insurance benefits for Employee and Employee dependents for a period of
six (6) months.  All amounts payable pursuant to this Section 5(g)(iii) shall be
grossed-up to the extent such amounts are determined to be a taxable benefit.

 


6.         TERMINATION OBLIGATIONS

A.             RETURN OF COMPANY’S PROPERTY:  EMPLOYEE HEREBY ACKNOWLEDGES AND
AGREES THAT ALL PERSONAL PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL BOOKS,
MANUALS, RECORDS, REPORTS, NOTES, CONTRACTS, LISTS, BLUEPRINTS, AND OTHER
DOCUMENTS, OR MATERIALS, OR COPIES THEREOF, AND EQUIPMENT FURNISHED TO OR
PREPARED BY EMPLOYEE IN THE COURSE OF OR INCIDENT TO EMPLOYEE’S EMPLOYMENT,
BELONG TO COMPANY AND SHALL BE PROMPTLY RETURNED TO COMPANY UPON TERMINATION OF
EMPLOYEE’S EMPLOYMENT.

B.             COOPERATION IN PENDING WORK:  FOLLOWING ANY TERMINATION OF
EMPLOYEE’S EMPLOYMENT, EMPLOYEE SHALL FULLY COOPERATE WITH COMPANY IN ALL
MATTERS RELATING TO THE WINDING UP OF PENDING WORK ON BEHALF OF COMPANY AND THE
ORDERLY TRANSFER OF WORK TO OTHER EMPLOYEES OF COMPANY.  EMPLOYEE SHALL ALSO
COOPERATE IN THE DEFENSE OF ANY ACTION BROUGHT BY ANY THIRD PARTY

 

7

--------------------------------------------------------------------------------


 

against Company that relates in any way to Employee’s acts or omissions while
employed by Company.

 


7.             NOTICES

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered by hand
or mailed, postage prepaid, by certified or registered mail, return receipt
requested, and addressed to Company:

JDS Uniphase Corporation

1768 Automation Parkway

San Jose, California 94131

Attention: Office of the General Counsel

 

and to Employee at:

 

Mr. Ronald Foster

(Home address deleted)

 

Employee and the Company shall provide written notice to the other (which,
notwithstanding any other provision within this section, may be provided by hand
delivery, first class mail or electronic mail) of any changes to the addresses
above.


8.             ENTIRE AGREEMENT

Subject to the last sentence of this paragraph, the terms of this Agreement are
intended by the parties to be the final and exclusive expression of their
agreement with respect to the employment of Employee by Company and may not be
contradicted by evidence of any prior or contemporaneous statements or
agreements.  Subject to the last sentence of this paragraph, the parties further
intend that this Agreement shall constitute the complete and exclusive statement
of its terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding involving this Agreement. 
To the extent that the practices, policies, or procedures of Company, now or in
the future, apply to Employee and are inconsistent with the terms of this
Agreement, the provisions of this Agreement shall control.  Notwithstanding the
foregoing, nothing in this agreement shall limit or modify, in any manner, any
existing or future agreement between the Employee and the Company relating to
proprietary information, inventions, treatment of confidential information,
non-competition or employee benefits or incentive plans.


9.             AMENDMENTS, WAIVERS

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by Employee and by a duly authorized
representative of Company other than Employee.  No failure to exercise and no
delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial

 

8

--------------------------------------------------------------------------------


 

exercise of any right, remedy, or power under this Agreement preclude any other
or further exercise thereof, or the exercise of any other right, remedy, or
power provided herein.

Employee and the Company each specifically agree and acknowledge that they each
waive recourse to any remedies in tort, and further agree and acknowledge their
intent that all rights and liabilities pertaining to the cessation of the
employment relationship between them, where such cessation occurs on or before
the Expiration Date, be as set out in this Agreement (or in any subsequent
modification of this Agreement, provided that the modification is in writing and
signed by both parties).


10.           ASSIGNMENT; SUCCESSORS AND ASSIGNS

Employee agrees that Employee will not assign, sell, transfer, delegate or
otherwise dispose of, whether voluntarily or involuntarily, or by operation of
law, any rights or obligations under this Agreement, nor shall Employee’s rights
be subject to encumbrance or the claims of creditors.  Any purported assignment,
transfer, or delegation shall be null and void.  Nothing in this Agreement shall
prevent the consolidation of the Company with, or its merger into, any other
corporation, or the sale by the Company of all or substantially all of its
properties or assets, or the assignment by the Company of this Agreement and the
performance of its obligations hereunder to any successor in interest.  Subject
to the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective heirs, legal representatives,
successors, and permitted assigns, and shall not benefit any person or entity
other than those enumerated above.


11.           SEVERABILITY; ENFORCEMENT

If any provision of this Agreement, or the application thereof to any person,
place, or circumstance, shall be held by a court of competent jurisdiction to be
invalid, unenforceable, or void, the remainder of this Agreement and such
provisions as applied to other persons, places, and circumstances shall remain
in full force and effect.


12.           GOVERNING LAW

The validity, interpretation, enforceability, and performance of this Agreement,
other than Section 4, shall be governed by and construed in accordance with the
law of the State of California.


13.           EMPLOYEE ACKNOWLEDGMENT

The parties acknowledge (a) that they have consulted with or have had the
opportunity to consult with independent counsel of their own choice concerning
this Agreement, and (b) that they have read and understand the Agreement, are
fully aware of its legal effect, and have entered into it freely based on their
own judgment and not on any representations or promises other than those
contained in this Agreement.

 

9

--------------------------------------------------------------------------------


 


14.           DATE OF AGREEMENT

The parties have duly executed this Agreement as of the date first written
above.

 

 

JDS UNIPHASE CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

JOZEF STRAUS

 

/s/  RONALD C. FOSTER

Name:

 

 

Jozef Straus, Ph.D.

 

Name:  Ronald C. Foster

Its:

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

APPENDIX A

 

A.                                   Certain Additional Payments by the Company

(a)   Subject to and as provided by Section 5(f) of this Agreement, in the event
it shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change of
Control (or any of its affiliated entities) to or for the benefit of Employee
(whether pursuant to the terms of this Agreement or otherwise, but determined
without regard to any additional payments required under this Appendix A) (the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any interest or
penalties are incurred by Employee with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Company shall pay to Employee an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Employee of all taxes (including any Excise Tax) imposed upon the Gross-Up
Payment, Employee retains an amount of the Gross-Up Payment equal to the sum of
(x) the Excise Tax imposed upon the Payments and (y) the product of any
deductions disallowed because of the inclusion of the Gross-up Payment in
Employee’s adjusted gross income and the highest applicable marginal rate of
federal income taxation for the calendar year in which the Gross-up Payment is
to be made.  For purposes of determining the amount of the Gross-up Payment, the
Employee shall be deemed to (i) pay federal income taxes at the highest marginal
rates of federal income taxation for the calendar year in which the Gross-up
Payment is to be made, (ii) pay applicable state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the Gross-up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes and (iii)
have otherwise allowable deductions for federal income tax purposes at least
equal to those which could be disallowed because of the inclusion of the
Gross-up Payment in the Employee’s adjusted gross income.  The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing any cash
payments, unless an alternative method of reduction is elected by Employee.  For
purposes of reducing the Payments to the Safe Harbor Cap, only amounts payable
under this Agreement (and no other Payments) shall be reduced.  If the reduction
of the amounts payable hereunder would not result in a reduction of the Payments
to the Safe Harbor Cap, no amounts payable under this Agreement shall be reduced
pursuant to this provision.

(b)   Subject to the provisions of this Appendix A (a), all determinations
required to be made under this Appendix A, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment, the reduction of the
Payments to the Safe Harbor Cap and the assumptions to be utilized in arriving
at such determinations, shall be made by the public accounting firm that is
retained by the Company as of the date immediately prior to the Change of
Control (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Employee within thirty (30) days of the
receipt of notice from the Company or the Employee that there has been a
Payment, or such earlier time as is requested by the Company (collectively, the
“Determination”).  In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, Employee may appoint another nationally recognized public accounting
firm to make the

 

11

--------------------------------------------------------------------------------


 

determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder).  All fees and expenses of the Accounting
Firm shall be borne solely by the Company and the Company shall enter into any
reasonable agreement requested by the Accounting Firm in connection with the
performance of the services hereunder.  The Gross-up Payment under this Appendix
A with respect to any Payments shall be made no later than sixty (60) days
following such Payment.  If the Accounting Firm determines that no Excise Tax is
payable by Employee, it shall furnish Employee with a written opinion to such
effect, and to the effect that failure to report the Excise Tax, if any, on
Employee’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty.  In the event the Accounting Firm
determines that the Payments shall be reduced to the Safe Harbor Cap, it shall
furnish Employee with a written opinion to such effect.  The Determination by
the Accounting Firm shall be binding upon the Company and Employee.  As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the Determination, it is possible that Gross-Up Payments which will not have
been made by the Company should have been made (“Underpayment”) or Gross-up
Payments are made by the Company which should not have been made
(“Overpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Employee thereafter is required to make
payment of any Excise Tax or additional Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest, to the extent not already within the
Excise Tax, at the rate provided in Section 1274(b)(2)(B) of the Code) shall be
promptly paid by the Company to or for the benefit of Employee.  In the event
the amount of the Gross-up Payment exceeds the amount necessary to reimburse the
Employee for his Excise Tax, the Accounting Firm shall determine the amount of
the Overpayment that has been made and any such Overpayment (together with
interest at the rate provided in Section 1274(b)(2) of the Code) shall be
promptly paid by Employee (to the extent he has received a refund if the
applicable Excise Tax has been paid to the Internal Revenue Service) to or for
the benefit of the Company.  Employee shall cooperate, with any reasonable
requests by the Company in connection with any contests or disputes with the
Internal Revenue Service in connection with the Excise Tax.

 

 

 

 

 

12

--------------------------------------------------------------------------------

